Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-33) in the reply filed on April 30, 2021 is acknowledged.  Claims 34-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In applicant’s working examples 1-7, if the weight of the plasticizer is based on the outer coating (as stated in claims 29-31), then in the working examples, the amount of the plasticizer would range from 10-20 wt.% of the outer coating (instead of 0.5-2 wt.%, 0.75-1 wt.% or about 0.87 wt.% as specified in the claims).  Thus, present specification does not enable one skilled in the art to make and use the invention as claimed in instant claims 29-31. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 2, 4-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillberg et al (US 2013/0236541 A1).
In its Example 20, Gillberg teaches a Colesevelam colon release tablet having the following composition:

    PNG
    media_image1.png
    311
    507
    media_image1.png
    Greyscale

The total weight of the Core is 615 mg, which means that: Colesevelam hydrochloride (instant active agent) is present in the amount of 65 wt.% of the core; Microcrystalline cellulose (instant erodible matrix material of claims 17, 22 and 23) is present in the amount of 24 wt.% of the core; Hydroxypropyl methyl cellulose (instant erodible matrix material of claims 17 and 23) is present in the amount of 8 wt.% of the core; Colloidal silicon dioxide (instant disintegrant of claims 24 and 25) is present in the amount of 1.6 wt.% of the core; Magnesium stearate (instant lubricant of claims 24 and 26) is present in the amount of 0.8 wt.% of the core.  The Eudragit S100 contained in the colon release layer teaches instant enteric coating of claim 27.  The triethylcitrate in the colon release layer teaches instant plasticizer of claim 32.  Therefore, Gillberg meets instant claims 1, 2, 4, 7, 16-27 and 32.
With respect to instant claims 5 and 6, as discussed above, the core of the colon release tablet in Gillberg’s Example 20 contains Colesevelam hydrochloride in the amount of 65 wt.%.  Such amount meets instant limitation of claim 5 because 65 wt.% is about 64 wt.%, and it also meets instant amount of about 63.13 wt.% of claim 6.  Thus, Gillberg meets instant claims 5 and 6.
With respect to instant claims 8-15, since Gillberg’s colon release tablet of Example 20 meets all of instant limitations of claim 1, it is the Examiner’s position that Gillberg’s tablet of Example 20 would inherently meet instant claim limitations of claims 8-15.  Thus, Gillberg teaches instant claims 8-15.
With respect to instant claim 28, since Gillberg’s Eudragit S100 meets instant enteric coating, it is the Examiner’s position that such coating would inherently allow the active agent formulation to pass through the stomach substantially intake and subsequently disintegrate substantially in the large intestine of a patient as instantly recited in claim 28.  Thus, Gillberg teaches instant claim 28. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gillberg et al (US 2013/0236541 A1).
Gillberg teaches ([0464]) that its tablet may consist of an inner core having its bile acid binder (Colesevelam hydrochloride) in the amount of 200-800 mg.  Instant amounts of claim 3 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Gillberg renders obvious instant claim 3.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gillberg et al (US 2013/0236541 A1) in view of Hemmingsen et al (US 9,642,809 B2) and LODALIS (Product Monograph obtained from the website: https://pdf.hres.ca/dpd_pm/00027744.PDF).
Gillberg does not teach instant plasticizer of claim 33.  However, as evidenced by Hemmingsen (col.36, lines 1-15, lines 44-45), Gillberg’s triethylcitrate and diacetylated monoglycerides are known in the art as equivalent or interchangeably used plasticizers that are used to improve the processablity of the coating.  Also, LODALIS shows the use of Diacetylated monoglycerides in the film coating for its colesevelam tablet (see pg.14-15 under DOSAGE FORMS< COMPOSIITON AND PACKAGING).  It would have been obvious to one skilled in the art to use diacetylated monoglycerides as Gillberg’s plasticizer in the colon release layer with a reasonable expectation of improving processability of the coating.  Therefore, Gillberg in view of Hemmingsen and LODALIS render obvious instant claim 33.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 8, 2021